The defendant was convicted of burglary in that he did break and enter a whisky storehouse and take therefrom a large quantity of the stock, to the value of $2600. There is no contention as to the burglary of the liquor store. The only question is whether the defendant was sufficiently identified as the burglar. Shortly after the burglary he was found in possession of a quantity of the whisky missed from the store. At the time he was arrested he gave no explanation to the peace officers as to how he came into possession of the liquor which was positively identified as that in the whisky store when the store was burglarized and the whisky removed. He did, at the trial in his statement, state that he obtained the whisky from one "Frederick." The jury evidently did not think this was a satisfactory explanation of the defendant's recent possession of the whisky removed from the liquor store. It was undisputed even by the defendant that one Willie Bradford obtained the whisky from the defendant. In further defense the defendant submitted evidence as to an alibi. The jury did not believe this. The defendant's contentions are without merit. The evidence amply authorized a verdict and the court did not err in overruling the motion for a new trial.
Judgment affirmed. MacIntyre, P. J., and Townsend, J., concur.
                        DECIDED JANUARY 18, 1949.